290 F.2d 474
McBRIDE FARMS MARKETING ASSOCIATION, Appellant,v.Charles E. JOHNSON and Tracy C. Murrell, Appellees.
No. 18617.
United States Court of Appeals Fifth Circuit.
May 12, 1961.

Appeal from the United States District Court for the Southern District of Texas; Joe Ingraham, Judge.
James C. Abbott, Ewers, Toothaker, Ewers, Elick, Jones & Abbott, McAllen, Tex., of counsel, for appellant.
Robert C. Maley, Jr., Asst. U. S. Atty., William B. Butler, U. S. Atty., Houston, Tex., Harry Campbell, Jr., Acting Regional Atty., Dept. of Labor, Dallas, Tex., for appellees.
Before TUTTLE, Chief Judge, and CAMERON and WISDOM, Circuit Judges.
TUTTLE, Chief Judge.


1
The judgment of the trial court is affirmed. See the companion case Rio Hondo Harvesting Association v. Johnson et al., 5 Cir., 290 F.2d 471.